591 So. 2d 329 (1992)
Tracy T. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 91-01146.
District Court of Appeal of Florida, Second District.
January 8, 1992.
*330 James Marion Moorman, Public Defender, Bartow, and Andrea Norgard, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Erica M. Raffel, Asst. Atty. Gen., Tampa, for appellee.
THREADGILL, Judge.
Tracy T. Williams appeals his convictions and sentences for burglary and grand theft. We affirm the convictions but remand to conform the written order to the oral pronouncements made at sentencing.
The trial court's oral pronouncements at sentencing imposed a four-year prison term for burglary followed by concurrent terms of four years' probation on each of two counts of grand theft. Nevertheless, the written sentence reflects concurrent terms of four years' prison on all three counts followed by four years' probation on count II, grand theft. We remand to conform the written sentence to the oral pronouncements and to determine credit for time served on the grand theft sentences. See Oliver v. State, 556 So. 2d 1247 (Fla. 2d DCA 1990).
Affirmed and remanded.
FRANK, A.C.J., and PARKER, J., concur.